          Case 7:21-mj-02867-UA Document 3 Filed 03/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                      -agamst-


KayfDevaughn                                                    7:21-mj-2867

                      Defendant(s).
                                                     -X


Defendant KayfDevaughn hereby voluntarily consents to participate in the following proceeding
via ^ videoconferencing or 13 teleconferencmg:


13 Initial Appearance Before a Judicial Officer


H Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)


d Guilty Plea/Change of Plea Hearing

D BaiI/Detention Hearing

D Conference Before a Judicial Officer" Assignment of Counsel




 KayfDevaughnby
Defendant's Signature
                                                    ^U^UWL- SA
                                                            ^^1
                                                    Defendant's Counsel'^Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

KavfDevaughn ^Su^m^t^i^- 0^-i                         Susanne Brody
Print Defendant's Name                              Print Counsel's Name



This proceeding was conducted by reliable video or te^eph^ne^'oriferenciri'g technology.

March 16,2021
Date                                                  .S. District Ji^dge/U.S. Magistrate Judge
